Case 1:20-cv-40055-PBS Document1 Filed 05/14/20 Page 1 of 15

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

CIVIL ACTION No.:

)

MALGO, INC., )
MICHAEL GOLDSTEIN )
Plaintiffs )

)

V. )
)

PUREHD, LLC, )
)

Defendant )

)

PUREHD, INC., )
SOLUTIONINC, LIMITED )
)

Interested Parties )

)

 

VERIFIED COMPLAINT AND JURY DEMAND
The Plaintiffs, by and through undersigned Counsel, bring this Verified Complaint
against the Defendant and seek actual damages on each count, multiple damages under M.G.L.
Ch. 93A, along with costs and reasonable attorney’s fees.
JURISDICTION AND VENUE
1. This Court has original jurisdiction over this action pursuant to 28 U.S.C. §§ 1332(a)(1)
and 1332(a)(2), as complete diversity exists between the Plaintiff and the Defendant, and
the amount in controversy exceeds $75,000.00.
2. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(1) and 1391(b)(2), as the
Defendant is domiciled in this District, and a substantial part of the events and omissions
giving rise to the claims occurred in this District.

PARTIES
Case 1:20-cv-40055-PBS Document1 Filed 05/14/20 Page 2 of 15

3. Plaintiff Malgo, Inc. is a corporation organized under the laws of the State of Nevada
with a principal place of business located at 7 Lefferts Court, East Brunswick, NJ 08816.

4. Plaintiff Michael Goldstein is an individual, residing at 7 Lefferts Court, East Brunswick,
NJ 08816.

5. Defendant PureHD, LLC is a limited liability company organized under the laws of the
State of Delaware with a principal place of business located at 29 Hudson Road, Suite
3200, Sudbury, Middlesex County, MA 01776, and Thomas Pullen, a citizen of Sudbury,
MA, is the Member-Manager of Defendant PureHD, LLC. Defendant is engaged in the
business of integrating the services of DISH Network television services to hotels and
other temporary living facilities.

6, Interested Party PureHD, Inc. (‘the Parent’) is a limited company organized under the
laws of the Province of Nova Scotia with a principal place of business located at 1549
Birmingham Street, Halifax, Nova Scotia B3J 2J6.

7. Defendant PureHD, LLC is a wholly owned subsidiary of Interested Party PureHD, Inc.

8. Interested Party Solutioninc, Limited (“Solutioninc”) is a limited company organized
under the laws of the Province of Nova Scotia with a principal place of business located
at 5692 Bloomfield Street, Halifax, Nova Scotia B3J 2J6. At all times relevant,
Solutionine was the Parent’s majority shareholder

FACTS
9. On or about November 10, 2019, Defendant’s manager, one Thomas Pullen,! solicited the

assistance of one Michael Goldstein to secure loan financing to effectuate the purchase,

 

' Upon information and belief, Thomas Pullen is also both a director and the president of the Parent and Member of
Defendant LLC, and is domiciled in Massachusetts.
Case 1:20-cv-40055-PBS Document1 Filed 05/14/20 Page 3 of 15

by the Defendant, of the ownership interest of the Parent's majority shareholder,
Solutionine.

10. Pullen also sought Goldstein’s help in effectuating the purchase of the Parent’s minority
shareholder, Bradley Adams.”

11. The third, and final, shareholder of the Parent is and was the aforementioned Thomas
Pullen.

12. Pullen desired to retain his ownership interest in the Parent, thereby becoming the
majority/sole shareholder of the Parent through the stock redemption and, thereby, of the
Defendant, therefore, it was agreed that the stock of Solutioninc and Adams would be
redeemed by the Defendant so as to give Pullen the majority/sole shareholder status
which he sought.

13. The Defendant represented to Goldstein that Solutionine and Adams were both interested
in redeeming their shares of the Parent and that they would both agree to and abide by
reasonable, industry-standard stock purchase arrangements.

14. The Defendant further informed Goldstein that the Parent initially sought to recruit the
services of an investment bank to advise and find purchasers to buy the whole company,
however, Pullen advised that he had convinced the Parent to give Defendant an exclusive
window to raise the money so as not to incur needless costs, fees and time spent
associated with the retention of an investment bank.

15. The Defendant’s accounting responsibilities, including preparation of financial
statements, cash management, and general financial administration, were borne by the

Parent.

 

? At all times relevant, Adams served as the Parent’s Vice President of Operations and was Director of Parent.

3
16.

17.

18.

19.

20.

21.

22,

23%

Case 1:20-cv-40055-PBS Document1 Filed 05/14/20 Page 4 of 15

Solutioninc, as majority shareholder of the Parent, required that Solutionine’s Chief

Financial Officer, one Andrew G. MacDougall, also serve as the Chief Financial Officer

of the Parent, with all accounting staff under his direct control in Nova Scotia.
Defendant’s Contracts with Malgo, Inc.

Goldstein owned a 50% stake in Malgo, Inc., and subsequently offered its services to the

Defendant to help effectuate the stock redemption.

On November 20, 2019, the Defendant agreed, via electronic mail, to pay Malgo a

commission of three percent (3%) in fees and a further three percent (3%) in warrant

coverage on the debt capital secured by Malgo to effectuate the stock redemption

(hereinafter, “Malgo Contract One”).

Simultaneously, the Defendant retained Malgo as a consultant to advise the Defendant on

how best to structure the stock redemption, and prepare the Defendant for lender due

diligence, (hereinafter “Malgo Contract Two”).

The Defendant and Malgo agreed that Malgo would be paid a reasonable consulting fee,

which consideration was wholly separate and independent from the consideration paid by

the Defendant pursuant to Malgo Contract One.

In furtherance of Malgo Contract One, Malgo sought and retained Peers and Company,

LLC to assist in raising capital for the redemption.

Malgo diligently performed its duties under both Malgo Contracts One and Two from

November 21, 2019, through March 13, 2020.

On November 25, 2019, Pullen advised Malgo of his intentions to structure the stock

redemption in such a way as to give Pullen majority and/or sole ownership of the Parent.
24.

£5:

26.

Zits

28.

29.

30.

Case 1:20-cv-40055-PBS Document1 Filed 05/14/20 Page 5 of 15

On January 2, 2020, the Defendant and Malgo agreed to a $1,500.00 per week consulting
fee under Malgo Contract Two, the parties stipulated that such pay structure was to
retroactively apply to the time period from November 21, 2019.

The Defendant and Malgo further stipulated that the Defendant would pay Malgo
$10,000.00 in a lump sum payment in consideration for Malgo’s performance under
Malgo Contract Two.

On January 16, 2020, the Defendant and Solutionince entered into a Letter of Intent for the
Defendant to redeem Solutioninc’s share in the Parent for a total of Four Million Two
Hundred and Seventy Thousand Four Hundred and 00/100 ($4,270,400.00) dollars,
which was roughly based on five times multiple earnings before tax for fiscal year 2020,
with consummation of the redemption to occur on or before March 31, 2020.

The cost of redeeming Solutionine’s shares rendered the simultaneous or near-term
redemption of Adams’ entire share infeasible.

Malgo, while performing under Malgo Contract One, connected the Defendant with
Decathlon Capital Partners, LLC (“Decathlon”) who subsequently entered into a Letter of
Intent to lend the Defendant Three Million and 00/100 ($3,000,000.00) dollars to redeem
Solutionine’s shares in the Parent.

On January 25, 2020, the Defendant submitted a first draft of a share redemption
agreement to Solutionine.

On January 28, 2020, the Defendant submitted its first offer to Adams, which offer was

made within the constraints of Decathlon’s proposed financing terms.
St,

32.

34.

30)

36.

Case 1:20-cv-40055-PBS Document1 Filed 05/14/20 Page 6 of 15

On February 10, 2020, Decathlon’s Managing Director, one Wayne Cantrell, visited the
Massachusetts office of the Defendant as part of its industry-standard due diligence
conducted prior to closing on its loan to the Defendant.

Also on February 10, 2020, Pullen paid Goldstein (who attended the due diligence

meeting on behalf of Malgo), via a personal check, $10,000.00.

. Despite the terms of Malgo Contract Two’s requirement that Michael invoice the

$10,000.00 be paid to Malgo, Inc. and not to Goldstein personally, and be paid by the
Defendant and not by Pullen personally, in light of Pullen’s statement that the Defendant
authorized him to make a personal payment for which it promised to reimburse Pullen,
Goldstein accepted the payment on behalf of Malgo.

On or about February 15, 2020, the Defendant and Decathlon negotiated a loan
agreement,

Said agreement’s performance was contingent on resolutions passed by the Parent’s
board of directors and shareholders authorizing the redemption, and the successful
execution of a redemption agreement between the Defendant and Solutioninc, as well as
the completion of the raising of sufficient additional capital so as to effectuate the
redemption within industry standards.

By March 10, 2020, Pullen and Malgo secured commitments sourcing sufficient
additional capital to effectuate the redemption. Pullen raised some capital from a third-
party entity under his control, and Malgo sourced an additional Five Hundred Thirty-
Seven Thousand Five Hundred and 00/100 ($537,500.00) dollars, bringing Malgo’s total
raised capital to Three Million Five Hundred Thirty-Seven Thousand Five Hundred and

00/100 ($3,537,500.00) dollars.
37.

38.

39.

40.

4].

42.

43.

Case 1:20-cv-40055-PBS Document1 Filed 05/14/20 Page 7 of 15

On March 2, 2020, Adams submitted his final proposal. Said proposal was unworkable
within the terms and conditions of the Decathlon financing.

Throughout their discussions with the Defendant, Adams and his attorney refused to
negotiate within the constraints of the Decathlon financing.

Adams’ attorney also secured Canadian legal representation to challenge the stock
redemption of the terms and conditions were not to Adams’ liking, notice to Decathlon of
a planned lawsuit relative to the stock redemption would certainly scuttle the Decathlon
financing, thus terminating the stock redemption.

As of March 7, 2020, Solutioninc, by and through its CFO and related accounting
department, refused to warrant and guarantee the accuracy of the Defendant’s financial
statements, which statements Solutioninc, by and through its CFO and related accounting
department, administered on behalf of the Parent and of the Defendant.

A warranty and guarantee of the accuracy of financial statements is an industry-standard,
commercially reasonable requirement to acquire financing from an investment fund, such
as Decathlon.

Indeed, because the valuation and cash flow analysis by an investment fund of a
prospective borrower (which determines the size of the loan for which the borrower
qualifies) is based on the borrower’s financial performance, the validity of financial
records associated therewith is critical to the transaction.

On March 11, 2020 Decathlon expressed its frustration with the delays in concluding the

share redemption agreement with Solutioninc.
44.

45.

46.

47,

48.

49.

50.

Dh

Case 1:20-cv-40055-PBS Document1 Filed 05/14/20 Page 8 of 15

Since the Defendant’s submission of its first draft of the share redemption agreement on
January 25, 2020, Solutionine ignored many of the Defendant’s attempts to meet
Decathlon’s stated deadlines.

On March 12, 2020, due to the unreasonable delays in concluding the share redemption
agreement with Solutioninc, Decathlon pulled out of the deal.

On March 13, 2020, Malgo invoiced the Defendant for the remainder of its consulting
fees, in the amount of Fifteen Thousand Five Hundred and 00/100 ($15,500.00) dollars,
as well as expenses, in the amount of One Hundred Ninety-Eight and 92/100 ($198.92)
dollars, pursuant to the terms of Malgo Contract Two.

To date, said invoice has not been paid by the Defendant.

Malgo has further received no payment from the Defendant pursuant to Malgo Contract
One.

COUNT I
BREACH OF CONTRACT

Plaintiffs Malgo, Inc. and Michael Goldstein repeat and reaver paragraphs one through
forty-eight of this Complaint as if expressly rewritten and set forth herein.

Plaintiff Malgo, Inc. had two separate contracts with the Defendant, each supported by
independent consideration, and on each of which the Defendant has materially failed to
perform.

Malgo Contract One specified that Plaintiff Malgo was due a commission of three
percent (3%) in fees and a further three percent (3%) in warrant coverage on the debt

capital secured by Plaintiff Malgo to effectuate the stock redemption.
52;

53.

54.

55.

56.

Shs

58.

39:

Case 1:20-cv-40055-PBS Document1 Filed 05/14/20 Page 9 of 15

Plaintiff Malgo successfully secured Three Million Five Hundred Thirty-Seven Thousand
Five Hundred and 00/100 ($3,537,500.00) dollars in debt capital to effectuate the
redemption.

The capital was secured, letters of intent entered into, and the transaction was ready to
proceed.

However, the transaction failed, through no fault of Plaintiff Malgo, but rather because
the Defendant refused and failed to follow common industry practice, such as the warrant
and guarantee of the accuracy of financial records, providing prompt access to lender’s
requests and/or due diligence, and to generally negotiate in good faith.

On March 10, 2020, Plaintiff Malgo fully performed on Malgo Contract One.

Plaintiff Malgo is therefore owed a fee of $106, 125.00 and warrant coverage in the
amount of $106,125.00.

Plaintiff Malgo submits that failure to remit the promised consideration upon the
completion of the condition precedent thereto constitutes a material breach of Malgo
Contract One.

Plaintiff Malgo likewise fully performed on Malgo Contract Two, and is therefore,
entitled to full payment of the consideration owed to it.

Plaintiff Malgo submits that failure to fully remit payment after accepting the

performance of services due under a contract is a material breach thereof.

WHEREFORE, the Plaintiffs Malgo, Inc. and Michael Goldstein demand a judgment and decree

ordering the Defendant to pay all monies and other consideration presently due and owing to

Plaintiffs, as well as reasonable costs and attorney’s fees.

COUNT I

BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
60.

61.

63.

Case 1:20-cv-40055-PBS Document1 Filed 05/14/20 Page 10 of 15

Plaintiffs Malgo, Inc. and Michael Goldstein repeat and reaver paragraphs one through
fifty-nine of this Complaint as if expressly rewritten and set forth herein.

Under Massachusetts law, covenants of good faith and fair dealing are read into contracts
and require parties to act in good faith so as not to impair the other party’s rights to the
fruits of the contract. Anthony’s Pier Four, Inc. v. HBC Assocs., 411 Mass. 471, 474 583

N.E.2d 806 (1991).

. The Defendant has exhibited a pattern of bad faith conduct, as alleged above, including,

but not limited to: (1) its refusal to comply with industry-standard requests from
Decathlon to warrant and guarantee the accuracy of its financial records; and (2) refusal
to pay the Plaintiff for services performed after agreeing to do so in valid contracts
executed prior to the commencement of said services.

The Defendant’s bad faith conduct actually and proximately impaired the Plaintiff's

rights to the fruits of their respective contracts.

WHEREFORE, Plaintiffs Malgo, Inc. and Michael Goldstein demand a judgment and decree

ordering the Defendant to pay damages of an amount proportionate to the degree of its bad faith

conduct throughout its dealings with the Plaintiffs, as well as costs and reasonable attorney’s

fees,

64.

65.

COUNT II
UANTUM MERUIT

Plaintiffs Malgo, Inc. and Michael Goldstein repeat and reaver paragraphs one through
sixty-three of this Complaint as if expressly rewritten and set forth herein.
Plaintiffs Malgo and Michael Goldstein performed services for PureHD, LLC for which

they have not received payment.
Case 1:20-cv-40055-PBS Document1 Filed 05/14/20 Page 11 of 15

66. Plaintiffs Malgo and Michael Goldstein are therefore entitled to collect reasonable
payment for same under the theory of Quantum Meruit.
WHEREFORE, the Plaintiffs Malgo, Inc. and Michael Goldstein demand a judgment and decree
ordering the Defendant to pay a reasonable fee for their services performed for which the
Plaintiffs have not been compensated, as well as reasonable costs and attorney’s fees.

COUNT IV
DECLARATORY JUDGMENT

67. Plaintiffs Malgo, Inc. and Michael Goldstein repeat and reaver paragraphs one through
sixty-six of this Complaint as if expressly rewritten and set forth herein.

68. Plaintiffs request, pursuant to 28 U.S.C. § 2201(a), that this Honorable Court issue a
Declaratory Judgment that the Defendant is in material breach of its contracts with the
Plaintiff based on the conduct alleged herein.

WHEREFORE, the Plaintiffs Malgo, Inc. and Michael Goldstein demand a judgment and decree
on this Count in addition to reasonable costs and attorney’s fees.

COUNT V
VIOLATIONS OF MASS. GEN. LAWS CH. 93A § 11

69. Plaintiffs Malgo, Inc. and Michael Goldstein repeat and reaver paragraphs one through
sixty-eight of this Complaint as if expressly rewritten and set forth herein.

70. At all times relevant hereto, Plaintiffs and Defendant PureHD, LLC, were persons
engaged in trade or business as defined in Mass. Gen. Laws ch. 93A §§ 1(a) and 1(b).

71. The Plaintiffs submit that the consummation of a contract and then Defendant’s unfair
and deceptive refusal and failure to perform thereunder constitutes unfair or deceptive

conduct in violation of Mass. Gen. Laws ch. 93A § 2.
Case 1:20-cv-40055-PBS Document1 Filed 05/14/20 Page 12 of 15

72. The Plaintiff submits that the conduct alleged herein by the Defendant constitutes unfair
or deceptive conduct.

73. As has been more fully described above, the actions and transactions constituting unfair
or deceptive acts occurred primarily and substantially within the Commonwealth of
Massachusetts.

74. The Plaintiff finally submits that the conduct alleged herein by the Defendant was a
willful and knowing violation of Mass. Gen. Laws ch. 93A.

WHEREFORE, Plaintiffs Malgo, Inc.and Michael Goldstein demand a judgment and decree that
the Defendant willfully and knowingly violated Mass. Gen. Laws ch. 93A and that any damages
awarded in this action be doubled or trebled pursuant to Mass. Gen. Laws ch. 93A § 11.

COUNT VI
NEGLIGENT MISREPRESENTATION

75. Plaintiffs Malgo, Inc. and Michael Goldstein repeat and reaver paragraphs one through
seventy-four of this Complaint as if expressly rewritten and set forth herein.

76. The Defendant made clear and unequivocal promises that it would honor the
commercially reasonable and standard covenants expressed in the contracts detailed
herein.

77. In reliance on these representations, the Plaintiffs expended great time and effort to
undertake its duties pursuant to the contracts with the highest degree of skill and
effectiveness.

78. The Plaintiffs fully performed on their obligations in reliance on the Defendant’s

representation that it would honor its commitments.
Case 1:20-cv-40055-PBS Document1 Filed 05/14/20 Page 13 of 15

79. This reliance on the clearly negligent misrepresentations made by the Defendant is the
actual and proximate cause of the Plaintiff's damages, including lost income reasonably
expected under the contracts described herein.

WHEREFORE, Plaintiffs Malgo, Inc. and Michael Goldstein respectfully pray that this Court

enter an Order:

1. Declaring the Defendant to be in material breach of Malgo Contract One and Malgo

Contract Two;

to

Ordering the Defendant to pay all sums presently due and owing to the Plaintiffs

under each contract;

3. Ordering the Defendant to pay reasonable damages, fees, and attorney costs to the
Plaintiffs; and

4. Doubling or Trebling the amount of awarded damages pursuant to Mass. Gen. Laws

ch. 93A § 11; and

5. All other relief as the Court deems just and proper.

DEMAND FOR JURY TRIAL

AND FURTHER, THE PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL COUNTS

AND ISSUES SO TRIABLE PURSUANT TO THE SEVENTH AMENDMENT TO THE

UNITED STATES CONSTITUTION AND FED. R. CIV. P. 38(b) AS WELL AS UNDER
ANY OTHER APPLICABLE LAWS

VERIFICATION

I, Michael Goldstein, am of lawful age and swear under the pains and penalties of perjury that |
am an authorized representative of Plaintiff, Malgo, Inc. and that I have read the foregoing
complaint and know the contents thereof and that the material facts therein set forth are all the
material facts known to me, and are true, except for those facts set forth that are based on
information and belief.

13
Case 1:20-cv-40055-PBS Document1 Filed 05/14/20 Page 14 of 15

Z

Michael Goldstein, Authorized Representative of
Malgo, Inc., and individually.

Signed and dated this 13°%iay of May, 2020.

14
Case 1:20-cv-40055-PBS Document1 Filed 05/14/20 Page 15 of 15

to
Dated: May /3 , 20

2

0

Respectfully submitted,
The Plaintiffs,

Malgo, Inc.

Michael Goldstein

By their attorneys,

Richard S. Ravosa, Esquire
BBO No. 635846
attorneyravosa@gmail.com
Matthew M. Hamel, Esquire
BBO No. 697773
mhamel(@ravosalaw.com
Ravosa Law Offices, P.C.
300 Commercial Street, Suite 2
Boston, MA 02109

Tel: (617) 720-1101

Fax: (617) 720-1104
